          Case 2:14-cr-00494-NIQA Document 48 Filed 01/25/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :           CRIMINAL ACTION
                                               :
                                               :           NO. 14-494
               v.                              :
                                               :
 JAVIER GONZALEZ                               :
           Defendant                           :

                                         ORDER

       AND NOW, this 25th day of January 2021, in light of Defendant’s filing a corrected/amended

motion for compassionate release, (Doc. 47), it is hereby ORDERED that Defendant’s previous

motion for compassionate release, (Doc. 43, 44), is DENIED, as moot.



                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
